            Case 7:16-cv-06325-KMK Document 48 Filed 12/11/19 Page 1 of 1




                 THE MARGOLIN & WEINREB LAW GROUP, LLP
                                            Attorneys at Law
                                        165 Eileen Way, Suite 101
                                        Syosset, New York 11791

ALAN WEINREB, ESQ.
C. LANCE MARGOLIN, ESQ.                                                                '\ ~ 6)       21-3838

                                                       MEMO END                   .._""'-'""'""q)

                                                                                FAX (516)
                                                                                           (516)
                                                                                                     21-3824
                                                                                                    945-6055
                                                                                                    945-6056
www.nyfclaw.com

                                                        December 11, 2019

ViaECF
The Honorable Kenneth M. Karas
United States District Court Judge
United States District Court-S.D.N.Y.
300 Quarropas Street
White Plains, NY 10601

         Re:     Gustavia Home, LLC v. Salazar, et al., 16-cv-06325-KMK

Dear Honorable Judge Karas:

        We represent plaintiff, Gustavia Home, LLC ("Plaintiff'), in the above-referenced action.
Please accept this letter as a request for an extension of the briefing schedule for Plaintiffs Motion
for Summary Judgment on consent of the parties. We respectfully request that the dates be
extended as follows:

•     Plaintiff shall file and serve its Motion by Friday, January 10, 2020 (originally December 13,
      2019);
•     Defendant shall file and serve his Opposition by Friday, February 14, 2020 (originally January
      17, 2019); and
•     Plaintiff shall file and serve its Reply, if any, by Friday, February 28, 2020 (extended from
      January 31, 2020).
        This is the first request for an extension of the briefing schedule for Plaintiffs Motion. We
thank the Court for its review of the within request.                          G'ra"1J       ~"'4 ~(.
                                                                                                    w,l}
                                                Respectfully Submitted,      J         J J
                                                                             X,.!! f7r/W WJ-t11f1 "~$,

                                       By:      l s/Alan H. Weinreb
                                                Alan H. Weinreb, Esq.


~~;   Erin Kflynn 1 E5q., Attomuy for Defendilllt Millluel SalnM (via ECF)
